Citation Nr: 0818982	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  05-06 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 30 percent for pulmonary 
tuberculosis with thoracotomy.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel




INTRODUCTION

The veteran had active service from July 1952 to October 
1954.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2004 by the 
Department of Veterans Affairs (VA) San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2007).


REMAND

38 C.F.R. § 4.97 provides a general rating formula for 
inactive pulmonary tuberculosis that was entitled to service 
connection prior to August 20, 1968.  Note 2 to the general 
formula states that following a thoracoplasty, which the 
veteran had, the rating will be for removal of the ribs 
combined with the rating for collapsed lung.  Collapsed lung 
is rated under the General Rating Formula for Restrictive 
Lung Disease (Formula), which is based on pulmonary function 
test (PFT) results.  

In April 2007, a VA examination was conducted, and a PFT was 
done.  The specific results of the PFT are not associated 
with the record, however, and the record does not otherwise 
provide sufficient information with which to rate the veteran 
under the Formula.  Consequently, the claim must be remanded 
to obtain the specific PFT results.  

Accordingly, the case is REMANDED for the following action:

1. The AMC must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159; 
Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  In particular, the AMC should 
provide the veteran with notice that he 
may submit evidence showing the effects 
of the worsening or increase in severity 
upon his employment and daily life and 
should provide him with general notice of 
the criteria listed in all applicable 
rating codes, to include the General 
Rating Formula for Restrictive Lung 
Disease.

2.  The AMC should obtain the April 2007 
VA PFT results.  If the results cannot be 
obtained, the veteran should be scheduled 
for another PFT and the results should be 
associated with the file.  

3.  Thereafter, the RO should 
readjudicate the appellant's claim, to 
include under the rating criteria for 
collapsed lung.  If the benefit sought on 
appeal remains denied, the appellant 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



